Citation Nr: 0423888	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  96-50 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of left knee anterior cruciate ligament repair, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to March 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the RO in St. 
Petersburg, Florida which denied an increase in a 10 percent 
rating for service-connected residuals of left knee anterior 
cruciate ligament repair.  In June 1998, the Board remanded 
the case to the RO for further evidentiary development and 
procedural development.  In a November 2000 rating decision, 
the RO granted a separate 10 percent rating for degenerative 
changes of the left knee. The veteran did not appeal this 
decision. The case was subsequently returned to the Board.

The case was forwarded to the Board by the RO in Newark, New 
Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 9 (substantive appeal), the veteran indicated 
that he wanted a hearing before a veterans law judge at the 
RO (i.e. a Travel Board hearing).  In December 1996, the 
veteran stated that instead of a Travel Board hearing, he 
wanted a hearing before an RO hearing officer.  Such a 
hearing was scheduled, but the veteran thereafter informed 
the RO that he could not attend the hearing, and requested 
that it be rescheduled.

In its June 1998 remand, the Board indicated that the RO 
should clarify the veteran's wishes regarding a personal 
hearing, and schedule him for a hearing as appropriate. 

By a letter dated in August 1998, the veteran said that he 
wanted a personal hearing before an RO hearing officer.  As 
noted by his representative, such a hearing has not yet been 
held.  To accord the veteran due process pursuant to 38 
C.F.R. § 3.103(c), the case is remanded to the RO for the 
following action: 

The RO should schedule the veteran for a 
hearing before an RO hearing officer.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



